June 2, 2011 VIA EDGAR Ms. Janice McGuirk United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: BTHC XV, Inc. Current Report on Form 8-K/A, filed April 22, 2011 Annual Report on Form 10-K, filed April 15, 2011 File No. 0-52808 Dear Ms. McGuirk: This will confirm the telephone conversation you had with my colleague, Timothy French, on June 1, 2011 regarding the timing of the responses of our client, BTHC XV, Inc. (the“Company”), to the comments contained in your letter to the Company, which was dated May 18, 2011. As per the telephone conversation, the Company has informed me that it will respond to your comments on or before June 13, 2011.I understand this is acceptable to the Staff. Please email me at wzheng@blankrome.com if you have any questions. Very truly yours, /s/ William Zheng William Zheng
